Title: To Thomas Jefferson from Samuel Elliot, 29 January 1805
From: Elliot, Samuel
To: Jefferson, Thomas


                  
                     Respected Sir.
                     Brattleboro’ Vt. Jan 29. 1805
                  
                  Perhaps the President of the U States may deem my unsolicited addresses as rather obtrusive, but I confidently hope he will do me the justice to be assured, tht they originate in an exalted opinion of his character & administration, and in the purest Patriotism—.
                  It has been suggested to me that some opponents of myself and my brothers, not able to influence the Post master Genl against me, have made application to your excellency, thro’ the agency of a certain Senator, with intent to oust me from my humble, but at present convenient station, as Deputy P Master of this town—The Office is a distributing one for a part of the States of Vermont & New Hampshire; and from its peculiarly eligible situation, (at the corner of the States, whence spread into different parts of said States, large & much travelled roads,) for the business, must ever remain so, unless the false representations of artful interested persons or towns, (say Westminster or Walpole) should effect an alteration. This is said to be the object of some malevolent opponents, which in effect would be, to deprive me of the little Office, now enjoyed, and I trust faithfully attended to, by a young man ardently and durably devoted to the present mild republican Governmt of his country.
                  I have been led to these suggestions, not so much to preserve my present office & business, as to give my president some general hints on this subject in case applications are made; and to explain the artful grounds said to be taken, against me
                  Senator Bradley’s GRAPHIC IN MANUSCRIPT son is son-in law to Mark Richards, late rival Candidate against my brother. Not able to run down my brother, and mortified at the defeat, ’tis said the families extend their opposition to the connections of James Elliot,—And while they openly declare him an apostate, a third party man &c.—they clandestinely involve his brother in the same supposed odium. The president too well knows the feelings of myself, to indulge a suspicion unfavorable to my character! My numerous public discourses in this part of the Country, are my best witnesses to invalidate the insinuations of my opposers! I cannot vouch for the conduct of my brother; but we, his republican friends have supported him from a conviction that he was & ever will be, an honest, independent republican—A friend to Mr Jefferson and his General Administration—Certainly such are his uniform declarations. If we find ourselves mistaken, we shall forsake him—For one I can declare, that the feelings of brother shall yield to the stronger impules of Patriotism. And therefore, I trust, that suspicions of his apostacy, founded in some imprudences perhaps on his part, but more in the fruitful imaginations of his opponents, will never draw a shadow of suspicion on his friends or relations. I have said enough to explain my ideas, & more than enough perhaps, for your patience
                  I take the liberty, here confidentially to observe, that, I have on hand a manuscript poem in a considerable state of forwardness, entitled “The Columbiad; or Liberty in the West,” which I purpose to inscribe to you, if your permission should be granted, after a view of the performance—Its completion is contemplated in about a year
                  With respectful Sentiments of high Esteem, I have the honor to be, sir,
                  
                     Saml. Elliot 
                     
                  
                  
                     
                        GRAPHIC IN MANUSCRIPT It is singular that one of the most distinguished Burrites and his children should resort to these methods for overthrowing my brothers reputation. Perhaps their real opposition originated in my brothers opposition to the Bancrupt Law supported in the Senate by Mr B—this same son of his being Clerk to the board in this State.
                  
               